        Case 2:19-cv-02922-TJS Document 121 Filed 07/29/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH GRECO                        :                CIVIL ACTION
                                    :
       v.                           :
                                    :
SUBGALLAGHER INVESTMENT TRUST, :
PATRICIA MOORE, Individually and as :
Trustee of SubGallagher Investment  :
Trust, MICHAEL A. CASEY, SCOTIA     :
INTERATIONAL OF NEVADA, INC, and :
MAX WARREN BARBER                   :                NO. 19-2922

                                       ORDER

      NOW, this 29th day of July, 2020, upon consideration of the Motion of Defendants

SubGallagher Investment Trust and Patricia Moore to Set Aside the Default Judgment

Entered on October 30, 2019, Vacate the Preliminary Injunction Entered on October 10,

2019, and Vacate the Default Entered on August 13, 2019 (Document No. 68), and the

plaintiff’s response, it is ORDERED that the motion is DENIED.



                                              /s/ Timothy J. Savage
                                              TIMOTHY J. SAVAGE, J.
